  1   Andrew D. Weiss SBN 121149
      LAW OFFICES OF ANDREW D. WEISS
  2   26459 Rancho Parkway South
      Lake Forest, California 92630
  3   Telephone: (949) 360-9478
      Facsimile: (949) 360-0302
  4   Email: oclawadw@aol.com
      Attorney for Kurt A. Miller
  5
  6
  7
  8                           UNITED STATES BANKRUPTCY COURT
  9     FOR THE NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 10
 11    In Re:                                             Case No: 18-51575
 12    GLORIA CABRAL                                      Chapter 13
 13                                                       CREDITOR KURT MILLER’S
                         Debtor,                          SUPPLEMENTAL REQUEST FOR
 14                                                       JUDICIAL NOTICE IN SUPPORT
                                                          OF HIS MOTION TO
 15                                                       TERMINATE, ANNUL AND FOR
                                                          IN REM RELIEF FROM THE
 16                                                       BANKRUPTCY AUTOMATIC
                                                          STAY
 17
                                                          Hearing
 18                                                       Date: January 22, 2019
                                                          Time: 10:00 a.m.
 19                                                       Courtroom: 3020
 20          Creditor and moving party, Kurt Miller (“Miller”), submits this supplemental request
 21   for judicial notice in support of his request to terminate, annul and for in rem relief from the
 22   automatic stay. This requests supplements Miller’s Request for Judicial Notice filed on
 23   August 20, 2018, as Document 18-5, which requested judicial notice of exhibits 1 through
 24   32, inclusive.
 25          Specifically, Miller submits this request to address issue 1.A(C) of the Court’s Trial
 26   Scheduling Order, entered October 5, 2018, which identifies the following issue as one of
 27   the issues for trial:
 28     “(C) Wether Debtor had an ownership interest in the real property on the petition date.”


                                                    1
Case: 18-51575     Doc# 92     Filed: 01/18/19   Entered: 01/18/19 16:57:46       Page 1 of 3
  1          Miller requests the Court take judicial notice, pursuant to Rule 201 of the Federal
  2   Rules of Evidence, of the documents filed with this Court, as listed below:
  3          1.   Exhibit 33 - the Chapter 7 Petition filed by Daniel Arce, in pro per, on May 29,
  4   2018, styled In Re Daniel Arce USBC NDCA 18-51217. This is the petition for one of the
  5   cases previously referenced in Miller’s Request for Judicial Notice Exhibit, 25.
  6          2.   Exhibit 34 - the Docket for In Re Daniel Arce USBC NDCA 18-51217.
  7          3.   Exhibit 35 - the Chapter 13 Petition filed by Lawrence P. Ramirez, Litigation
  8   Law Group, on behalf of Daniel Arce on May 30, 2018, styled In Re Daniel Arce USBC
  9   NDCA 18-51221. This is the petition for one of the cases previously referenced in Miller’s
 10   Request for Judicial Notice Exhibit, 25.
 11          4.   Exhibit 35- the Docket for In Re Daniel Arce USBC NDCA 18-51221.
 12                                              LAW OFFICES OF ANDREW D. WEISS
 13
      Dated: January 18, 2019                    By: s/ Andrew D. Weiss
 14                                                  ANDREW D. WEISS
                                                     Attorney for Creditor
 15                                                  Kurt A. Miller
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                     2
Case: 18-51575    Doc# 92    Filed: 01/18/19      Entered: 01/18/19 16:57:46   Page 2 of 3
  1                                          PROOF OF SERVICE OF DOCUMENT

  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      26459 Rancho Parkway South, Lake Forest, CA 92630
  3
  4                           CREDITOR KURT MILLER’S SUPPLEMENTAL
      The foregoing document described as
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF HIS MOTION TO
  5   TERMINATE, ANNUL AND FOR IN REM RELIEF FROM THE BANKRUPTCY
      AUTOMATIC STAY will be served or was served (a) on the judge in chambers if required; and (b) in the
  6   manner indicated below:

  7   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling
      General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF
  8   and hyperlink to the document. On January 18, 2019 I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive
  9   NEF transmission at the email address(es) indicated below:

 10   Trustee, Devin Derham-Burk ctdocs@ch13sj.com
      Nanette Dumas ctdocs@ch13sj.com
 11   Attorney for Specialized Loan Servicing, Tyneia Merritt attymerritt@gmail.com, legal@mlawinc.com
      Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
 12   Debtor’s attorney, Lawrence P. Ramirez lpramirez@thellg.com
      Former Attorney for Kurt Miller Steven J. Sibley sjs@dslaw.net
 13
                                                         G Service information continued on attached page
 14
      II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
 15   On January 18, 2019 I served the following person(s) and/or entity(ies) at the last known address(es) in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
 16   United States Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing
      the judge here constitutes a declaration that mailing to the judge will be c ompleted no later than 24 hours after the
 17   document is filed.

 18
                                                         G Service information continued on attached page
 19
      III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
 20   person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 18, 2019, I served the following
      person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by
 21   facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery
      on the judge will be completed no later than 24 hours after the document is filed.
 22
                                                         G Service information continued on attached page
 23
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
 24   correct.

 25
      January 18, 2019             Andrew D. Weiss                     s/ Andrew D. Weiss
 26   Date                          Type Name                                   Signature

 27
 28



Case: 18-51575        Doc# 92        Filed: 01/18/19        Entered: 01/18/19 16:57:46                Page 3 of 3
